MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00988-CR

Stephen Joseph Altobello, Appellant        Appealed from the 184th District Court
v.                                         of Harris County. (Tr. Ct. No. 1397278).
                                           Opinion delivered Per Curiam.
The State of Texas, Appellee
TO THE 184TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on March 3, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
      This cause was heard on the motion of the appellant to withdraw notice of
appeal. Having considered the motion the Court orders the appeal DISMISSED.
      We further order appellant pay all costs expended in the appeal.
      We further order the mandate be issued immediately.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, March 06,
2015.